Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glazer et al. (2012/0259372) (Glazer).
With respect to claim 10, Glazer discloses a method of inserting a bone fixation apparatus, as best seen in FIG.5, comprising attaching an insert (100) to a driving tool, as set forth in para[0049]; positioning a distal portion of the driving tool proximate a target location on bone such that the insert is proximate the target location (insert 100 placed by bore 134, as set forth in para[0049] and as best seen in FIG.8); securing the insert in bone by rotating the driving tool such that  a first thread of the insert rotatably engages bone (insert 100 self-taps into bone 124 and driven by tool to increase anchoring strength, as set forth in para[0049] and as best seen in FIG.8); removing the driving tool from the insert (tool remove once the insert 100 adequately driven, as set forth in para[0049] and as best seen in FIG.8); and coupling a bone anchor to the insert (orthopedic screw 126 driven into inner surface 112, FIG.9, para[0049]), the bone anchor including a housing (unmarked at top  end of screw) 126 – FIG.9; para[0042]) and a  screw member (unmarked shaft of screw 126, fig.9; para[0042]), the screw member having a threaded shank (shaft of crew 126 having unmarked threads – fig.9; para[0049]) engageable 
With respect to claim 12, Glazer discloses the method further including preparing a pre-existing opening at the target location to receive the insert therein (bore 134 can be pre-threaded with appropriate tool to receive insert 100-FIG.8; para[0049]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-5, 11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glazer et al. (2012/0259372) in view of Potash et al. (2016/0106475) (Potash).
With respect to claim 1, Glazer discloses a bone fixation apparatus, as best seen in FIG.5, comprising an insert (100) having an open proximal end (106) and an open distal end (104) defining a lumen (112) therethrough, the open proximal end having a geometric pattern for mating with a driving tool (polygonal surface 124 at proximal end can be geometric shape such as hexagonal to engage tool (not shown) – FIG.1, para[0045]); a first helical thread disposed on an outer surface of the insert (outer peripheral surface 110 comprises cutting edge 120, FIG1; para[0044]), the first helical thread configured to engage bone (cutting 120 assists in driving insert 100 into bone, as set forth in para[0044]) a second helical thread disposed in the lumen of the insert (inner surface112 of insert 100 comprises threading to engage orthopedic screw 126, as best seen in Fig.1,and as set forth in para[0041]); and a bone anchor (126) having a bone screw member and a housing (unmarked housing on top end of the screw 126), the bone screw member including a shank extending threrefrom (shaft of screw 126 extends from housing) 
It is noted that Glazer teaches all the limitations, except for the bone screw member including a spherical head, the spherical head movably retained in a cavity of the housing, as claimed by applicant. However, in similar art, Potash discloses a one anchor (abstract, FIG.2) having a screw member (bone screw 20 and head 24 –Fig.2, para[0046]) and a housing (yoke component 50 and cap 70, FIG.5, para[0057]), the bone screw member including a spherical head (spherical head 24 – Fig.4, para[0047]) and a shank extending therefrom (shank 22 has threads, shown in FIG.5), the spherical head movably retained in a cavity of the housing (head 24 fits into yoke 50). To allow for the bone anchor to be angled to a wide range, depending on the anatomy of the patient.
Therefore, given the teaching of Potash, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Glazer, as taught by Potash by providing a spherical head on the bone anchor to allow for the bone anchor to be angled to a wide range, depending on the anatomy of the patient.
With respect to claim 2, Glazer further discloses wherein the second and third helical threads are reversed from the first helical thread, as best seen in FIGS.2 and 5.
With respect to claim 3, Glazer discloses wherein the open proximal ends includes alternating lobes an recesses defining the hexolobular geometric configuration (Glazer teaches the open proximal end could be a variety of geometric shapes, as set forth in para[0045].Therefore, through engineering experimentation, and design choices, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to use hexolobular geometric shape to increase the torque imposed from a driving tool.

With respect to claim 5, Glazer discloses (alternative embodiment) an insert (200) with a lumen (unmarked internal channel) wherein the lumen of the insert slidably receives a portion of the driving tool (tool can be inserted into the head sleeve 204, accommodating tool head, as best seen in FIG.7, and as set forth in para[0049]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a flat head Philips screwdriver on the driving tool by inserting it into a portion of the lumen of the insert.
With respect to claims 11-15, the method steps, as set forth, would have been obviously carried out in the operation of the device, as set forth above.
Claim s 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glazer et al. (2012/0259372) in view of Potash et al. (2016/0106475) (Potash) in view of Paes et al. (2002/0151977) (Paes).
With respect to claim 6, it is noted that the combination fails to teach wherein a major diameter of the first helical thread is between about 10mm and about 12 mm, as claimed by applicant However, in similar art, Paes, as best seen in FIG.1 and as set forth in para[0059], provides the evidences of the use of a device wherein a major diameter of the first helical thread (46) is between 10 mm.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the major diameter of the first helical thread is at least 10 mm to fit various spinal spaces.
Claim s 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glazer et al. in view of Potash et al.  (Potash) in view of Paes et al.  (Paes) in view of Trail et al. (2004/0210227) (Trail).

Therefore, given the teaching of Trail, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Glazer, as taught by Trail to facilitate and encourage engagement of the screw into bone tissue. 
As to the ratio of about 1.4 to about 1.7 and the angle between 18 degrees to about 56 degrees; it would have been obvious to one of ordinary skill to reach an optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering particular ranges within a range disclosed by he prior art would be within the skill of the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
8,128,670		3-2012		Ralph et al.
Ralph teaches of a bone fixation comprising an insert.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO PHILOGENE whose telephone number is (571)272-4716.  The examiner can normally be reached on M-F 8:00-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Eduardo can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PEDRO PHILOGENE/Primary Examiner, Art Unit 3773                                                                                                                                                                                                        June 16, 2021